Citation Nr: 0709626	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  02 17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for transient ischemic 
attacks (TIA's), memory loss, and shortness of breath, due to 
undiagnosed illness.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968, September 1986 to May 1987, December 1990 to 
September 1991, and again from August 1992 to January 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the aforementioned claims.  In August 2004, the veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing is of 
record and associated with the claims folder.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's claimed hypertension or headaches to his military 
service, or hypertension within one year of service 
discharge.  

2.  TIA's are a diagnosed condition.  

3.  There is no competent medical evidence linking the 
veteran's claimed TIA's to service or an event therein.  

4.  The veteran did not serve in the Southwest Asia Theater 
of operation during any period of his active service.  

5.  The medical evidence of record does not show that the 
veteran's claimed memory loss, or shortness of breath is due 
to an undiagnosed illness or that he has a disability 
manifested by memory loss or shortness of breath which is due 
to service.  


CONCLUSIONS OF LAW

1.  Hypertension and headaches was not incurred in active 
service, and hypertension may not be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, (2006).

2.  TIA's, a disability manifested by memory loss, and 
shortness of breath, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117,1131 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent a letter to the veteran in April 2003 and 
March 2005, which asked him to submit certain information, 
and informed him of the responsibilities of the claimant and 
VA concerning obtaining evidence to substantiate his claims.  
In accordance with the duty to assist, the letters informed 
the appellant what evidence and information VA would be 
obtaining, and essentially asked the appellant to send to VA 
any information he had to process the claims.  The letters 
also explained that VA would make reasonable efforts to help 
him get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran of what he needed to show for service connection and 
Persian Gulf claims.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  This was not accomplished in this 
case, as the claim was initiated prior to the VCAA.  However, 
proper VA process was ultimately performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

As previously stated, the claimant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or the assignment of an effective date.  Despite the 
inadequate notice provided to the claimant, the Board finds 
no prejudice to the claimant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  In this regard, the Board concludes that since 
the preponderance of the evidence is against the claims on 
appeal, any question as to the effective date and disability 
rating to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered a hearing, and 
testified at a Travel Board hearing before the undersigned 
ALJ in August 2004.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II. Service Connection 

The veteran and his representative contend, in essence, that 
service connection is warranted for hypertension, headaches, 
and TIA's due to active service.  He also contends that the 
undiagnosed illness of memory loss and shortness of breath 
are also due to service.  He contends that all of the 
aforementioned claims are the result of inoculations that he 
took for preparation for the Persian Gulf.  He alleges that 
he was given a drug called squalene, and since that drug was 
given to him, he has suffered with the aforementioned 
conditions.  He also indicates that he is aware that he did 
not serve in the Persian Gulf, but that he suffers from these 
conditions due to inoculations given to prepare him for the 
Persian Gulf.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection for high blood pressure (hypertension) may be 
presumed if it is shown to a degree of 10 percent disabling 
within the first post service year.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. 38 U.S.C.A. § 1117; 38 C.F.R. 3.317.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
chronic disabilities from undiagnosed illness, service 
connection may also be given for medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs and symptoms, as well as for 
any diagnosed illness that the VA Secretary determines by 
regulation warrants a presumption of service connection.  

As for the veteran's claim for hypertension, it is important 
to note at the outset, that for VA rating purposes, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Code 7101, Note.1.  

A review of the veteran's service medical records shows that 
during an April 1988, examination, the veteran had a blood 
pressure reading of 126/90.  The veteran was a reservist at 
the time and not on active duty.  During an April 1991 
reenlistment examination, the blood pressure was128/90.  He 
was found to be qualified for duties of his rate at sea or 
foreign shores.  All other service medical records are devoid 
of blood pressure readings indicative of hypertension for VA 
purposes.  

The first evidence relating to hypertension was in 
November 2000 when the veteran was hospitalized at Mecosta 
General Hospital for what was believed to be a stoke.  At 
that time, the veteran gave a history that he had been 
diagnosed with hypertension one year prior to his 
hospitalization.  He also indicated that he had hypertension 
but he was not taking his medication as he should.  

The veteran testified at a Travel Board hearing in August 
2004.  He gave testimony indicating, in pertinent part, that 
he received no treatment for hypertension and that his blood 
pressure was perfect at that time.  He indicated that he 
started receiving treatment for hypertension a few years 
after service.  

Pursuant to a Board remand of February 2005, the veteran 
underwent a VA examination.  The examiner discussed that he 
found elevated recordings of blood pressure in 1988 of 126/90 
and in 1988, of 128/90. In 1991, the veteran had normal blood 
pressure readings of 110/64.  The veteran indicated at the 
examination that he was diagnosed with blood pressure 
readings of 180/100s in about 1995.  The examiner was unable 
to locate any service medical records that had findings of 
elevated blood pressure readings in service or out.  The 
veteran told the examiner that he was on a "pee pill" for 
blood pressure at that time, but the examiner was unable to 
locate a prescription of any medication for blood pressure in 
the service medical records.  The veteran denied any symptoms 
related to high blood pressure.  At the time of the 
examination, the veteran was prescribed several medications 
related to treatment for his hypertension.  Physical 
examination revealed the veteran's blood pressure was 
recorded at 120/74.  During the examination, the veteran 
indicated that he was getting his headache sensation and that 
his face was flushing.  His blood pressure was recorded as 
188/96, 188/92, and 182/80.  Within 20 minutes, the veteran's 
sense of headache and flushing was resolved and he felt he 
was not going to have a full blown headache.  He asked for 
his blood pressure to be rechecked and it was recorded as 
150/92 and 148/88.  The diagnosis was hypertension.  The 
examiner rendered an opinion indicating that he was unable to 
resolve without resort to mere speculation as to whether the 
veteran's blood pressure was related to a reading in 1988 of 
126/90.  He also indicated that he was unable to locate any 
1995 records to corroborate hypertension diagnosis or 
treatment at that time.  

After a thorough review of the record, the veteran's claim 
for hypertension must fail.  Although the veteran alleges 
treatment for hypertension in service, none of the service 
medical records were reflective of such.  Although he states 
that he was treated for hypertension in 1995 during service, 
the records are devoid of findings, treatment, or diagnosis 
at that time.  The records also do not show findings, 
treatment, or diagnosis within one year of service discharge.  
Of import, is that the first evidence of any indication of 
treatment for hypertension would be in 1999, at least 4 years 
after service.  This is more in line with the testimony that 
the veteran provided at his Travel Board hearing, when he 
testified that he had no treatment for hypertension in 
service and perfect blood pressure in service and was not 
treated for the condition until a few years after service.  
The history he gave the VA examiner at VA examination in June 
2006, is not substantiated at all in the record.  

Additionally, although it is the contention of the veteran 
that he has hypertension as a result of inoculations received 
in service, that too, is not substantiated by the medical 
evidence of record.  The veteran's statements alone, are the 
only linkage of hypertension and any event related to 
service.  His statements, while acknowledged by the Board, 
lack probative value, as he has not shown, nor claimed, that 
he possesses the medical expertise that is required to render 
a competent opinion as to actual diagnoses and/or medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence showing, or suggesting, that the claimant possesses 
the specialized knowledge needed to render diagnoses and 
express competent etiology opinions.  

Without medical evidence to link hypertension to service or 
an event therein or within one year of service discharge, 
service connection for hypertension is not warranted.  

As for the veteran's claim of headaches, that claim too, must 
fail.  

Service medical records are devoid of findings, treatment, or 
diagnosis for headaches in service.  After service, the 
veteran related a history of headaches when he was 
hospitalized in November 2000.  At that time, he related that 
after sustaining a significant head trauma in 1998 (after 
service), with a three hour loss of consciousness, he began 
to suffer frequent headaches since that time.  An EEG 
performed at that time proved normal.  During his August 2004 
Travel Board hearing, he testified that while in service, he 
received inoculations provided for persons about to go into a 
combat zone.  He testified, that soon after, he began to feel 
dizzy, nauseated, headaches, swelling in feet, armpits, and 
hands, and chest pains.  He also testified that at that time, 
he presently had daily headaches.  The service medical 
records do show that in service he was given chloroquine as 
an inoculation, experienced hypersensitivity several days 
later, and was successfully treated with Benadryl.  However, 
during that episode, headaches were not noted.  His service 
medical records were tagged with a chloroquine allergy 
notation and there was no other indication  in the record 
that he was ever given chloroquine or that he ever suffered 
from symptoms of that allergy again.  Headaches were first 
shown to have existed after the veteran sustained a head 
trauma after service.  

Of most import is, the VA medical examination and opinion 
rendered in June 2006.  That examination made findings 
indicating that the veteran did presently have headaches, but 
the etiology of those headaches were indeterminant.  The 
veteran's contention that the headaches were related to 
inoculations were not documented in the claims file or in the 
service medical records.  The examiner stated that there was 
no chronology for a nexus that he was able to document.  

Again, only the veteran's statements associate his headaches 
with an event in service.  It is well established that 
laypersons cannot provide competent evidence when an expert 
opinion is required, as is the case with establishing the 
etiology or diagnosis of a medical condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).    Based on the 
foregoing, service connection for headaches is not warranted.  

The veteran also claims TIA's as a result of inoculations in 
service.  He maintains through his contentions, and his 
August 2004 Travel Board testimony, that he has TIA's as a 
result of the inoculations in service.  It is first important 
to note, TIA's are a diagnosed condition.  No service medical 
records show evidence of TIA's in service, and the first 
evidence of TIA's was in November 2000, when he was 
hospitalized for the same.  Without a nexus linking TIA's and 
an event in service, service connection for TIA's is not 
warranted.  

Finally, the veteran claims memory loss and shortness of 
breath as undiagnosed illnesses.  

At the outset, it is important to note that in order to 
obtain service connection for undiagnosed illness, one must 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  This is the only opportunity to obtain service 
connection for an undiagnosed illness.  The veteran has 
already indicated, and the record shows, the veteran never 
had active duty in the Southwest Asia theater of operations 
during the Persian Gulf.  Therefore, he is unable to warrant 
service connection for memory loss or shortness of breath as 
an undiagnosed illness.  

Additionally, as noted, neither memory loss or shortness of 
breath are disabilities, but are symptoms.  The only other 
method to obtain service connection is for a disability 
resulting from disease or injury incurred in or aggravated by 
military service.  Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability, and in 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Since, memory loss and shortness of breath are not 
disabilities and there is no evidence showing that the 
veteran has a disability manifested by memory loss and 
shortness of breath due to service, the claims of service 
connection must be denied.  


ORDER

Service connection for hypertension, headaches, and TIA's is 
denied. 

Service connection for TIA's, memory loss and shortness of 
breath, to include as due to an undiagnosed illness is 
denied.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


